DETAILED ACTION
Response to Amendment
1.	This office action is in response to applicant’s communication filed on 11/02/2021 in response to PTO Office Action mailed on 08/06/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1-5, 11, 13, 16, 18 have been amended.  No claims are added or canceled.   As a result, claims 1-20 are pending in this office action.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 08/19/2021, 10/21/2021 and 11/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
4.	 Applicant's arguments with respect to claims 1-20 have been fully considered but are moot in view of new ground(s) of rejection.
	
				  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1, 4, 9, 11, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer (US 2015/0358406 A1) and in view of Lieb (US 2017/0093780 A1) and further in view Kanter (US 2017/0017352 A1).
Referring to claims 1, 11 and 16, Scheer discloses a method, comprising identifying a team comprising a user […] and a set of additional users […] having joint access to a shared collection of digital content items stored via a digital content management system (See para. [0001], para. [0003], para. [0031],  identifying shared connections with users using multiple devices in a cloud based sharing system and collecting content from more than one user multiple devices in a could network);
collecting user recall data associated with digital content items edits by the user account from the shared collection of digital content items by the user account (See para. [0001], para.[0002], para. [0010] and para. [0023], para. [0026] and para. [0039] and Figure 1, a content synchronization system’s monitoring engine collecting data related to user activity in a network, e.g. collecting data [e.g. recall data] related to a presentation of content to the user via a device, and/or user content selection, which indicates content that the user has requested to receive and select for output as viewing and/or listening. The content synchronization system collects data related to content that has been consumed or edited, for example, the user makes edits in a file located “My Project” folder and synchronizes the files in the folder edited by the user in response to receive this user activity data from the log data.  Each device is associated with a user or a user account may have access to different representations of content provided by content providers, also note in para. [0016], para. [0018], para. [0022], para. [0023], para, [0026] and Figure 1, a collection of content objects on the content synchronization system comprising accessible via user devices, each device is associated with a user or a user account);
collecting team recall data associated with additional digital content items edited by the set of additional [users…] from the shared collection of digital content items (See para. [0016], para. [0051], para. [0057] and para. [0068] and Figure 2, collecting data from peer devices in a peer-to-peer sharing environment, the user devices associated with the user account being at the same time both suppliers and consumers through the cloud);
 determining a synchronization score for the user account with respect to each digital content item of the collection of digital content items based on an analysis of […] the user recall data and the team recall data (See para. [0012], [0023], para. [0026] para. [0037], para. [0038] and para. [0052] assigning a synchronization priority score or level for each selected data and each device based on the collected data obtained by the monitoring engine, the collected data including analysis such as peer queue data [e.g. team] and user accessed data such as user content selection, which indicates content that the user has requested to receive and select for output as viewing and/or listening, each device is associated with a user or a user account ) wherein the synchronization score is associated with a prediction that the user account will locally synchronize a particular digital content item from the shared collection of digital content items (See para. [0013], para. [0033] and para. [0043] and para. [0045] and para. [0052], the prediction engine assigns a synchronization priority score based on the user will access the content object, for example, a user’s behavior shows the user frequently listens to audio files at the device, the prediction assigns higher priority to audio files at the device based on the prediction that the user may access those files on the device);
See para. [0037], para. [0038], the content synchronization system suggests and selects content of similar category or type for synchronization with that device, for example, if the device user watches 3 or more episodes of shows of the same genres on the device, recently recorded episodes in that genre may be selected and synchronized to the device).
Scheer discloses a user and other users having access to a shared collection of digital content items stored via a cloud based sharing system but Scheer does not explicitly disclose a user account and a set of additional user accounts having access to a shared collection of digital items.
However, Lieb discloses identifying a team comprising a user account and a set of additional user accounts having joint access to shared collection of digital content items stored via a digital content management (See para. [0184], para. [0210] and para. [0230], identifying a sharing channel between a sharing user and other users having access to collection of images stored in network service accounts); collecting team recall data associated with  additional digital content items edited by the set of additional user accounts (See para. [0230], collecting shared album data include data describing users associated with one or more service accounts, the users include a sender, who have contributed to the shared album data structure, the other users are identified by one or more network service accounts, each user is associated with one or more sharing channels indicating the communication channel(s) over which the user can receiving sharing messages and access the shared album, note para. [0044], collecting data regarding different capabilities to view and modify the shared album, the users can add/modify their own images in the album and based on determining that a set of synchronization scores for a set of digital content items See para. [0012], para [0040], para. [0085] and para. [0095], the suggested images are automatically determined based on scores such as confidence scores or importance scores, scores are obtains from historical patterns of sharing activity and other activities by general users and/or such activities by the sharing user and other users that have communicated with the sharing user), automatically synchronizing the set of digital content items to the client device (See para. [0040], para. [0050] and para. [0170], automatically sharing suggested images on a display device of the recipient user).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lieb teachings in the Scheer system. Skilled artisan would have been motivated to modify the team recall data of Scheer to associate with a set of additional user accounts of other users  and provide a recommendation for one or more digital content items from the collection of digital content items taught by Lieb in the Scheer system to ease the sharing process and provide more relevant shared images to users with such automatic suggestions, users can be enabled to share more digital items with each other having stronger user interest, thus builder a stronger sharing and collaborate network between the users (See Lieb, para. [0048]). In addition, both of the references (Lieb and Scheer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as content management system between users or user accounts. This close relation between both of the references highly suggests an expectation of success.
Sheer in view of Lieb discloses a score for the user account with respect to each digital content item but does not explicitly disclose a score based on the digital content items edits by the user account and the additional digital content items edited by the set of additional user accounts.
See para. [0025], para. [0028], para. [0058], computing an engagement score for each content item based on a historical number of interactions with each content item by users of the online system [e.g. all users of the online system] each user of the online system is associated with a user profile/account, the engagement scores include interactions such as uploading an image in user profiles [e.g. editing the profile page] and shared with one or more particular users).
Hence, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the score of Kanter in the Scheer/Lieb system. Skilled artisan would have been motivated to modify the synchronization score of Sheer to include digital content items edited by the user account and the additional digital items edits by the set of additional user accounts taught by Kanter in the Scheer system to modify the order of the content items in the ordered set based on the received data so content items associated with content with which the user performed a threshold amount of interactions or with the user performed various types of interactions are prioritized for presentation the user to enhance user experience (See Kanter, para. [0006] and para. [0010]). In addition, all of the references (Kanter, Lieb and Scheer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing digital contents items to users based on scores. This close relation between both of the references highly suggests an expectation of success.


As to claims 12 and 17, Scheer discloses  wherein providing the synchronization recommendation by providing a selectable option  for synchronizing one or more digital content items: detecting a selection of the selectable option; and in response to detecting the selection of the selectable option, synchronizing the one or more digital content items by downloading one or more copies of the one or more digital content items from the collection of digital content items to a local storage of the client device (See para. [0038], when a user of the device selects a content item for viewing at a desktop computer, the system synchronizes that content item at a laptop since the user may continue viewing the content item at the laptop). 
As to claims 4, Scheer discloses determining the synchronization score for the user account with respect to each digital content item f the shared collection of digital content items (See para. [0013], para. [0014] and para. [0033] assigning priority levels to each selected data and each device and prioritizing synchronizing operations to be performed on the group of selected data based on the priority levels) comprises: constructing, from the user recall data and the team recall data, [a set of attributes] for a digital content item comprising file data for the digital content item and a history of interactions by the user account and the co-user accounts with respect to the digital content item (See para. [0029]-para. [0031], para. [0068] and para. [0076], monitoring a set of attributes at a plurality of devices on a network, selecting a group of data based on the monitored set of attributes/information for synchronization, the attributes include static or dynamic information, for example the location information of the device is interpreted into user behavior data that maybe used to predict a set of content the user may need to access at that location, the log database also received collected data or attributes which indicate which object in the users network currently been used or accessed by the user, the central log database in the cloud store logs from multiple devices or accounts in the system) and generating the synchronization score based on a comparison between the [set of attributes] for the digital content item and [set of attributes] for the recalled digital content items from the user recall data and the recalled digital content items from the team recall data (See para. [0012], [0023], para. [0026] para. [0037], para. [0038] and para. [0052] assigning a synchronization priority score or level for each selected data and each device based on the collected data obtained by the monitoring engine, the collected data including analysis such as peer queue data [e.g. team] and user accessed data such as user content selection, which indicates content that the user has requested to receive and select for output as viewing and/or listening, each device is associated with a user or a user account). 	
	Scheer does not explicitly disclose constructing a profile to store attributes/information which associated with a set of additional user accounts.
	However, Lieb constructing, from the team recall data, a content profile for a digital content item comprising a history of interactions by the user account and the set of additional user accounts with respect digital content item (See para. [0072] and para. [0230], collecting identification of set of recipient user who have stored shared images under their account names and collecting shared album data include data describing users associated with one or more service accounts, the users include a sender, who have contributed to the shared album data structure, the other users are identified by one or more network service accounts, each user is associated with one or more sharing channels indicating the communication channel(s) over which the user can receiving sharing messages and access the shared album).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lieb teachings in the Scheer system. Skilled artisan would have been motivated to include constructing a profile to store those attributes/information by the user account the set of additional user accounts for other users taught by Lieb in the Scheer system to ease the sharing process and provide more relevant shared images to users with such automatic suggestions, users can be enabled to share more digital items with each other having stronger user interest, thus builder a stronger sharing and collaborate network between the users (See Lieb, para. [0048]). In addition, both of the references (Lieb and Scheer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as content management system between users or user accounts. This close relation between both of the references highly suggests an expectation of success.
As to claims 9, 15 and 20, Scheer discloses determining that the set of synchronization scores for the set of digital content items satisfy the synchronization criteria comprising one or more synchronization scores (See para. [0013], para. [0033], para. [0037], para. [0038], para. [0043] and para. [0045] , para. [0052] and para. [0063], the prediction engine assigns a synchronization priority score based on the user will access the content object, the content synchronization system selects content of similar category or type for synchronization with that device, for example, in the process of determining scores, a predetermined condition [e.g. threshold]  is considered, the activites will be recorded when user performs or dupration of more than one minute or etc).
	Scheer does not explicitly disclose identifying one or more threshold synchronization scores. 
	Lieb discloses identifying one or more threshold synchronization scores  (See para. [0085], para. [0101], identifying a sharing score meeting a predefined score threshold to select one or more suggested images or identifying confidence score greater than a threshold).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lieb teachings in the Scheer system. Skilled artisan would have been motivated to include a threshold taught by Lieb in the Scheer system in order to ease the sharing process and provide more relevant shared images to users with such automatic suggestions, users can be enabled to share more digital items with each other having stronger user interest, thus builder a stronger sharing and collaborate network between the users (See Lieb, para. [0048]). In addition, both of the references (Lieb and Scheer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as content management system between users or user accounts. This close relation between both of the references highly suggests an expectation of success.
6.	Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer (US 2015/0358406 A1) in view of Lieb (US 2017/0093780 A1) and Kanter (US 2017/0017352 A1).and further in view of Gewecke (US 20120102410 A1), hereinafter Gewecke.
As to claim 5, Scheer discloses the determining the synchronization score  for the user account with respect to each digital content item of the shared collection of digital content items comprising: comparing identifiers of the additional digital content items from the user recall data with identifiers of the recalled digital content items from the team recall data to identify a subset of co-user accounts from the co-user accounts of the digital content management system having a similar recall history as the user account with respect to the collection of digital content items (See para. [0031], [0051], para. [0057] and para. [0066] and para, [0068], the content synchronization system’s object sender associated with the device may transmit objects to one or more devices known to the device and eligible to receive the synchronization information, the object content transmission is collected or queued based on the device that the objects are to be delivered to each queue associated with a device and represent one or more objects to be delivered to the associated device , each peer queue is fed into an associated device and represents data object to be transmitted to the associated device , for example, the monitoring engine collecting identification of digital content items [ objects a, c, d]  are grouped in peer-1  and ranking each of the objects based on their synchronization priorities, the object a has a higher priority than objects b and c, object a is synchronized first and transmitted to peer-1 before the objects b and c, note the monitoring engine is interacted with a log database and a prediction engine to track user activing and system information in the form of historical statistics, also note in para. [0043] and para. [0045] and para. [0052], comparing episodes of shows of the same genres on the device, e.g. recently recorded episodes in that genre may be selected and synchronized to the device ) ; and generating the synchronization score based on a comparison of the user recall data and team recall data associated with the subset of the additional user accounts (See para. [0012], [0023], para. [0026] para. [0037], para. [0038] and para. [0052] assigning a synchronization priority score or level for each selected data and each device based on the collected data obtained by the monitoring engine, the collected data including analysis such as peer queue data [e.g. team] and user accessed data such as user content selection, which indicates content that the user has requested to receive and select for output as viewing and/or listening, each device is associated with a user or a user account). 
Scheer does not explicitly disclose comparing identifiers of the recalled digital content items from the team recall data to identify a subset of the additional user accounts corresponding to a subset of the other users	 and generating the synchronization score based on comparison of the team recall data associated with the subset of the additional user accounts for the subset of other users.
Gewecke discloses comparing identifiers of the recalled digital content items from the team recall data to identify a subset of the additional user accounts corresponding to a subset of the other users and generating the synchronization score based on comparison of the team recall data associated with the subset of the additional user accounts for the subset of other users (See para. [0067] and para. [0071] and Figure 29, The apparatus 700 may comprise an electronic component or module 702 for receiving user-defined lists of content identifiers for corresponding user accounts at a client device, wherein the user-defined lists of content identifiers define collections of recorded audio and video works for respective ones of the user accounts. The apparatus 700 may comprise an electronic component or module 704 for arranging a matrix of images representing contents of one of the user-defined lists of content identifiers for an authorized user 604, so that each image in the matrix corresponds to a different one of the content identifiers and size of each image in the matrix depends on a numeric score for each content identifier. The module may determine or use the numeric scores as described herein above; for example, the numeric score may comprise a popularity score or a relevancy score. The apparatus 700 may comprise an electronic component or module 706 for outputting information for display of a user interface on the client device, the interface comprising the matrix of images. Qualities of the matrix of images and more detailed operations of the client device to cause display of the image matrix thereon may be as described above in connection with method 600. The apparatus arranging the matrix of images depending on each popularity score 804. The numeric score may comprise a popularity score indicating a relative frequency with which a corresponding one of the content identifiers appears in the user-defined content lists for permitted social group members of the authorized user only. In the alternative, or in addition, the popularity score may be a measure of relative frequency with which a corresponding one of the content identifiers appears in the user-defined content lists for other users in addition to permitted social group members of the authorized user. Other alternatives include incorporating rating information into a popularity score, as described above. In the alternative, or in addition, the numeric score may comprise a relevancy score indicating a predicted likelihood that the associated content title will be of interest to an identified user). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Gewecke teachings in the Scheer system. Skilled artisan would have been motivated to compare identifiers of the recalled digital content items from the team recall data to identify a subset of the additional user accounts corresponding to a subset of the other users and generate a synchronization score based on comparison of the team recall data associated with the subset of the additional user accounts for the subset of other users taught by Gewecke in the Scheer system in order to  predict likelihood that the associated content will be of interest to an identified user (See Gewecke, para. [0071]). In addition, all of the references (Gewecke, Lieb and Scheer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as content management system between users or user accounts. This close relation between both of the references highly suggests an expectation of success.
As to claims 13 and 18, Scheer discloses wherein determining the synchronization score for the user account with respect to each digital content item (See para. [0013], para. [0014] and para. [0033] assigning priority levels to each selected data and each device and prioritizing synchronizing operations to be performed on the group of selected data based on the priority levels) comprises: constructing, from the user recall data and the team recall data, a [set of attributes] for a digital content item comprising file data for the digital content item and a history of interactions by the user account and the co-user accounts with respect to the digital content item (See para. [0029]-para. [0031], para. [0068] and para. [0076], monitoring a set of attributes at a plurality of devices on a network, selecting a group of data based on the monitored set of attributes/information for synchronization, the attributes include static or dynamic information, for example the location information of the device is interpreted into user behavior data that maybe used to predict a set of content the user may need to access at that location, the log database also received collected data or attributes which indicate which object in the users network currently been used or accessed by the user, the central log database in the cloud store logs from multiple devices or accounts in the system); comparing identifiers of the digital content items from the user recall data with identifiers of the additional digital content items from the team recall data to identify a subset of additional user accounts having a similar recall history as the user account with respect to the collection of digital content items (See para. [0031], [0051], para. [0057] and para. [0066] and para, [0068], the content synchronization system’s object sender associated with the device may transmit objects to one or more devices known to the device and eligible to receive the synchronization information, the object content transmission is collected or queued based on the device that the objects are to be delivered to each queue associated with a device and represent one or more objects to be delivered to the associated device , each peer queue is fed into an associated device and represents data object to be transmitted to the associated device , for example, the monitoring engine collecting identification of digital content items [ objects a, c, d]  are grouped in peer-1  and ranking each of the objects based on their synchronization priorities, the object a has a higher priority than objects b and c, object a is synchronized first and transmitted to peer-1 before the objects b and c, note the monitoring engine is interacted with a log database and a prediction engine to track user activing and system information in the form of historical statistics, also note in para. [0043] and para. [0045] and para. [0052], comparing episodes of shows of the same genres on the device, e.g. recently recorded episodes in that genre may be selected and synchronized to the device ) ; and generating the synchronization score based on a comparison between the [set of attributes] for the digital content item and the [set of attributes] for the additional digital content items by the subset of co-user accounts without considering [set of attributes] for the additional digital content items for one or more co-user accounts outside the subset of additional user accounts  (See para. [0012], [0023], para. [0026] para. [0037], para. [0038] and para. [0052] assigning a synchronization priority score or level for each selected data and each device based on the collected data obtained by the monitoring engine, the collected data including analysis such as peer queue data [e.g. team] and user accessed data such as user content selection, which indicates content that the user has requested to receive and select for output as viewing and/or listening, each device is associated with a user or a user account, note the content synchronization system does not mention logging information  about outside the user account or peer user accounts ). 	
Scheer does not explicitly disclose constructing a profile to store attributes/information which associated with a set of additional user accounts for other users.
	However, Lieb constructing, from the team recall data, a content profile for a digital content item comprising a history of interactions by the user account and the set of additional user accounts for the other users with respect digital content item (See para. [0072] and para. [0230], collecting identification of set of recipient user who have stored shared images under their account names and collecting shared album data include data describing users associated with one or more service accounts, the users include a sender, who have contributed to the shared album data structure, the other users are identified by one or more network service accounts, each user is associated with one or more sharing channels indicating the communication channel(s) over which the user can receiving sharing messages and access the shared album).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lieb teachings in the Scheer system. Skilled artisan would have been motivated to include constructing a profile to store those attributes/information by the user account the set of additional user accounts for other users taught by Lieb in the Scheer system to ease the sharing process and provide more relevant shared images to users with such automatic suggestions, users can be enabled to share more digital items with each other having stronger user interest, thus builder a stronger sharing and collaborate network between the users (See Lieb, para. [0048]). In addition, both of the references (Lieb and Scheer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as content management system between users or user accounts. This close relation between both of the references highly suggests an expectation of success.
Scheer does not explicitly disclose comparing identifiers of the recalled digital content items from the team recall data to identify a subset of the additional user accounts corresponding to a subset of the other users and generating the synchronization score based on comparison of the team recall data associated with the subset of the additional user accounts for the subset of other users.
Gewecke discloses comparing identifiers of the recalled digital content items from the team recall data to identify a subset of the additional user accounts corresponding to a subset of the other users and generating the synchronization score based on comparison of the team recall data associated with the subset of the additional user accounts for the subset of other users (See para. [0067] and para. [0071] and Figure 29, The apparatus 700 may comprise an electronic component or module 702 for receiving user-defined lists of content identifiers for corresponding user accounts at a client device, wherein the user-defined lists of content identifiers define collections of recorded audio and video works for respective ones of the user accounts. The apparatus 700 may comprise an electronic component or module 704 for arranging a matrix of images representing contents of one of the user-defined lists of content identifiers for an authorized user 604, so that each image in the matrix corresponds to a different one of the content identifiers and size of each image in the matrix depends on a numeric score for each content identifier. The module may determine or use the numeric scores as described herein above; for example, the numeric score may comprise a popularity score or a relevancy score. The apparatus 700 may comprise an electronic component or module 706 for outputting information for display of a user interface on the client device, the interface comprising the matrix of images. Qualities of the matrix of images and more detailed operations of the client device to cause display of the image matrix thereon may be as described above in connection with method 600. The apparatus arranging the matrix of images depending on each popularity score 804. The numeric score may comprise a popularity score indicating a relative frequency with which a corresponding one of the content identifiers appears in the user-defined content lists for permitted social group members of the authorized user only. In the alternative, or in addition, the popularity score may be a measure of relative frequency with which a corresponding one of the content identifiers appears in the user-defined content lists for other users in addition to permitted social group members of the authorized user. Other alternatives include incorporating rating information into a popularity score, as described above. In the alternative, or in addition, the numeric score may comprise a relevancy score indicating a predicted likelihood that the associated content title will be of interest to an identified user). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Gewecke teachings in the Scheer system. Skilled artisan would have been motivated to compare identifiers of the recalled digital content items from the team recall data to identify a subset of the additional user accounts corresponding to a subset of the other users and generate a synchronization score based on comparison of the team recall data associated with the subset of the additional user accounts for the subset of other users taught by Gewecke in the Scheer system in order to  predict likelihood that the associated content will be of interest to an identified user (See Gewecke, para. [0071]). In addition, all of the references (Gewecke, Lieb and Scheer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as content management system between users or user accounts. This close relation between both of the references highly suggests an expectation of success.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scheer (US 2015/0358406 A1) in view of Lieb  (US 2017/0093780 A1) and Kanter (US 2017/0017352 A1). and further in view of Babenko (US 2014/317031 A1).
As to claim 10, Scheer discloses identifying a second plurality of content items having synchronization scores […]; and wherein providing the synchronization recommendation comprises […] providing a recommendation to synchronize the second plurality of content items to the client device […] automatically synchronizing the second plurality of content items to the local storage of the client device (See para. [0013], para. [0033], para. [0037], para. [0038], para. [0043] and para. [0045] and para. [0052], the prediction engine assigns a synchronization priority score based on the user will access the content object, the content synchronization system selects content of similar category or type for synchronization with that device, for example, if the device user watches 3 or more episodes of shows of the same genres on the device, recently recorded episodes in that genre may be selected and synchronized to the device).
Scheer does not explicitly disclose identifying a second plurality of content items having synchronization scores that fail to satisfy the synchronization criteria comprising one or more threshold synchronization scores and provide a recommendation synchronize the second set of digitals items to the client device without automatically synchronize the second set of digital content items to the client device.
Lieb discloses identifying a second plurality of content items having synchronization scores that fail to satisfy the synchronization criteria comprising one or more threshold synchronization scores (See para. [0099] and para. [0104] and para. [0108], identifying images that is considered too similar to one or more images in the shared album).
Sheer in view of Lieb does not explicitly disclose provide a recommendation synchronize the second set of digitals items to the client device without automatically synchronize the second set of digital content items to the client device
Babenko discloses providing a recommendation to access/download the second plurality of content items to the client device without automatically access/download the second plurality of content items to the local storage of the client device (See para. [0081], para. [0082] and Figures 6 and 7, providing via a user interface (UI) associated with a user/user account, one or more recommended digital contents to be accessed/downloaded).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Babenko teachings in the Scheer system. Skilled artisan would have been motivated to provide, via a graphical user interface of a client device associated with the user account, a recommendation for one or more digital content items from the collection of digital content items taught by Babenko in the Scheer system since accessing digital content items that are of little or no interest to a particular user can be inefficient in terms of utilizing computing resources of the particular user’s computing device (See Babenko, para. [0004]). In addition, both of the references (Babenko, Lieb and Scheer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as content management system between users or user accounts. This close relation between both of the references highly suggests an expectation of success.
				Allowable Subject Matter
8.	Claims 2, 3, 6-8, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/Primary Examiner, Art Unit 2153